Exhibit COMMERCIAL OLED MATERIAL SUPPLY AGREEMENT THIS COMMERCIAL OLED MATERIAL SUPPLY AGREEMENT (this “Agreement”) is entered into by and between Kyocera Corporation, a Japanese corporation with a place of business at 6 Takeda Tobadono-Cho, Fushimi-ku, Kyoto 612-8501, Japan (“Kyocera”), and Universal Display Corporation, a Pennsylvania corporation with a place of business at 375 Phillips Blvd, Ewing, New Jersey 08618, U.S.A. (“Universal Display”). BACKGROUND WHEREAS, Universal Display makes and sells certain materials for use in organic light emitting devices; and WHEREAS, Kyocera desires to purchase these materials from Universal Display on the terms and conditions set forth herein; and WHEREAS, Kyocera desires to have an option to make this Agreement effective on certain conditions set forth herein. NOW, THEREFORE, intending to be legally bound, Kyocera and Universal Display agree as follows: Article 1Terms of Sale; Orders and Forecasts 1.1General.Universal Display will sell to Kyocera, and Kyocera will purchase from Universal Display, directly or through its Affiliates, such of the OLED materials currently offered for commercial sale by Universal Display and specified on Exhibit A hereto (the “Products”) as Kyocera may order from time to time.Exhibit A shall be updated by the parties from time to time as Kyocera desires other OLED materials that Universal Display is offering for commercial sale, or as Universal Display ceases offering to sell certain of the OLED materials currently being sold to Kyocera hereunder.Universal Display shall provide Kyocera with at least six (6) months’ prior written notice of its intention to discontinue offering for commercial sale any OLED material currently being sold to Kyocera hereunder. 1.2No Additional Terms.Unless otherwise expressly agreed to in writing, Universal Display’s sale and Kyocera’s purchase of all Products hereunder shall be solely on the terms and conditions set forth herein.Each party accepts these terms and conditions and no inconsistent or additional terms or conditions of any purchase order, acceptance, shipping instructions or other document submitted by either party shall apply other than those specified in Section 1.3 below.All such other terms and conditions are hereby rejected and no separate notice of such rejection need be given by either party.The terms and conditions of this Agreement shall apply to the sale and purchase of Products by Kyocera Affiliates; provided, however, that Kyocera, as the signing party to this Agreement, shall remain responsible for its Affiliates’ compliance with such terms and conditions. Universal Display/Kyocera Confidential Page 1 1.3Purchase Orders.Kyocera or its Affiliates shall place written orders with Universal Display for the Products (“Orders”) in advance of the requested shipment date, but with the agreed lead-time.Initial lead-time from Order to shipment shall be as follows: [The confidential material contained herein has been omitted and has been separately filed with the Commission.] All Orders shall include (a) the date of the Order, (b) the identity and quantity of each Product ordered, (c) the requested date of shipment, and (d) the shipping destination.Universal Display shall notify Kyocera in writing of its acceptance of each Order within five (5) business days of receipt of the Order; such acceptance not to be unreasonably withheld.For clarification, Universal Display shall not be bound to accept any Order without the requisite lead time; however, Universal Display shall in any event use its commercially reasonable efforts to meet the requested date of shipment under such circumstances. 1.4Forecasts.Kyocera will, at its option, provide Universal Display, in writing, with rolling forecasts, on a calendar quarterly basis by the end of each quarter, of its expected requirements for each Product during the next [The confidential material contained herein has been omitted and has been separately filed with the Commission.].Kyocera’s rolling forecasts shall be used by Universal Display for planning purposes only, and do not represent binding commitmentsby Kyocera to purchase the quantities stated therein.Only if Kyocera issues Orders for the Products and Universal Display accepts such Orders shall Universal Display be authorized and bound to deliver, and Kyocera be bound to purchase, the quantities stated in such Orders. 1.5Title and Risk of Loss.Unless otherwise agreed, all Products shall be sold [The confidential material contained herein has been omitted and has been separately filed with the Commission.], the location of Universal Display’s Ewing, New Jersey facility.Kyocera shall be responsible for all associated shipping and insurance charges, brokers’ fees and the like, and Kyocera may designate its preferred freight forwarder in the United States to handle all Product shipments.In the absence of such designation, Universal Display will arrange for a freight forwarder to handle the shipment onKyocera’s behalf and atKyocera’s sole expense. 1.6Shipping Dates.Universal Display will use commercially reasonable efforts to meet Kyocera’s requests for specific shipment dates.Absent good cause, Kyocera shall in good faith accept and pay for partial deliveries on the terms set forth herein.However, nothing in this paragraph shall relieve Universal Display of its obligations hereunder with respect to confirmed shipping dates. 1.7Continuity of Supply.Universal Displayshall use commercially reasonable efforts ensure that Universal Display provides the Products to Kyoceraor its Affiliates (as defined below) in the quantity and quality reasonablyOrdered by Kyocera or its Affiliates as set forth herein.In support of this obligation, Universal Display shall adopt and implement, and shall ensure that its contract manufacturer of any Product adopts and implements, commercially reasonable continuity of business plans and procedures.Summary documentation of these plans and procedures shall be made available to Kyocera upon its request.In addition, Kyocera shall have the right, upon prior notice and at mutually agreeable times, to visit and inspect the facilities of Universal Display and Universal Display/Kyocera Confidential Page 2 1.8its contract manufacturer for purposes of verifying that sufficient equipment and processes are in place for implementation of the continuity of business plans and procedures. 1.9Definition of
